DETAILED ACTION
	Receipt is acknowledged of Applicant’s: (a) IDS filed on 28 November 2018; (b) response to restriction requirement, filed on 7 December 2021; (c) IDS filed on 10 December 2021; and (d) third preliminary amendment, filed on 24 March 2022.
*  *  *  *  *
Election/Restrictions
	The restriction requirement mailed on 17 September 2021 is withdrawn in view of agreement as to allowable subject matter recited in the independent claim (see interview summary, attached).  
*  *  *  *  *
Allowable Subject Matter
Claims 1, 3, 4, 6, 12, 13, 15-18, 21, 23, 24, 27-29, 31-39, and 55-60 are allowed.
*
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as shown in Tables 3 and 4 of the specification, the claimed concentration of range of thrombin and/or calcium in combination with the claimed pressure led to unexpected results vis-à-vis fold number, fold endurance, and burst pressure, which are measures of flexibility and resiliency of the claimed film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615